Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Ionel et al. (U. S. Patent 7,247,967).
Regarding claim 1, Ionel et al. discloses an electric motor, comprising: 
a stator 20 and a rotor 15 having a specified number of rotor poles that magnetically interact with the stator so as to rotate in relation to the stator, the stator being a slotted stator with a specified number of stator poles with slots therebetween, the stator being provided with a set of conductive windings that are fitted into the slots and wound around the stator poles according to a specified pattern (as shown in figures 6 and 19); 
wherein there is at least one empty stator pole 17 adjacent to each stator pole 90 with a winding, each stator pole with a winding terminating in a stator shoe while stator shoes are absent from each empty stator pole (as shown in figures 6 19).
Regarding claim 2, Ionel et al. discloses the motor as in claim 1, wherein the stator shoes terminating each wound stator pole extend radially into a corresponding winding gap between stator poles, narrowing those gaps, while empty stator poles with shoes absent present a larger gap.
Regarding claim 4, Ionel et al. discloses the motor as in claim 1, wherein exactly half of the stator poles are wound with conductive windings while every other pole around the stator is empty.
Regarding claim 5, Ionel et al. discloses the motor as in claim 1, wherein the stator has a single-layer winding configuration for each slot (column 4, lines 30-34).
Regarding claim 7. Ionel et al. discloses the motor as in claim 1, comprising an inrunner motor wherein the rotor is located inside the stator (as shown in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ionel et al. 
(1) Regarding claim 3, Ionel et al. discloses the motor as in claim 1, and is obvious over the limitation wherein the conductive windings have a maximum wire gauge size or diameter for the available winding gap between stator poles.  
(2) Ionel et al. does not teach the limitation, but (3) but the full range of wire size or gauge would be available and (4) the invention can be modified to use the maximum.
(5) Clearly, for the given winding gap provided by Ionel et al., it would be obvious to use the maximum wire size or gauge, as a matter of ordinary design choice. 
(1) Regarding claim 6, Ionel et al. discloses the motor as in claim 1. 
(2) Ionel et al. does not teach the motor comprising an outrunner motor wherein the rotor is located outside the stator.
(3) There are a limited number of choices, wherein the rotor is located outside the stator and the wherein the stator is outside the rotor, and both of these are well-known structures, 
(4) The motor by Ionel et al. may be modified to comprise an outrunner motor wherein the rotor is located outside the stator.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above, motivated as a matter of design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 15, 2021